El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El Municipio de Yauco por el voto unánime de nueve de-legados presentes en la sesión de diciembre 2, 1932, de su Asamblea, concedió el uso de dos solares de su propiedad a Dolores Cabrera G-arcía, siendo la concesión aprobada por su Alcalde cinco días después.
Dice la resolución, en parte, como sigue:
“Por cuanto: Doña Dolores Cabrera García, mayor de edad, propietaria, vecina de Yauco, casada con Don Eurípides Rodríguez Díaz, ha solicitado el uso y aprovechamiento a perpetuidad de los solares siguientes:
“NÚMERO uno: Solar radicado en la calle Cuesta del Río de Yauco. Mide por el Norte 10 metros 55 centímetros, en colindan-cia con casa propiedad de Pedro Piquer; por el Sur, 10 metros 15 centímetros, colindantes con la calle Cuesta del Río; por el Este 6 metros 85 centímetros, colindantes con casa de Dolores Cabrera Gar-cía, y por el Oeste 6 metros 60 centímetros, en colindancia con un solar propiedad de Francisco Buencristiano. Este solar tiene la forma de un hexágono y contiene entre sus límites, un área superficial cuadrada de 69 metros 66 centímetros, y su valor de acuerdo con la tarifa de este Municipio es de $27.86 (veintisiete dólares con ochenta y seis centavos).” (El otro solar se describe en igual forma).
“Por cuanto: Dichos solares pertenecen a este Municipio y son segregaciones de un perímetro de terreno que el Municipio de Yauco tiene inscrito en el Registro de la Propiedad de San Germán, al folio 152 del tomo 23 de Yauco,. finca número* 1203, inscripción primera, dedicado a la edificación de fincas urbanas, y el cual se describe así:
“Porción de terreno cuya superficie total no está determinada, y colinda al Norte con terrenos de Juan Amil, los de Ángel Pedro Agostini, y Domingo Gutiérrez; Sur, Antonio Mattei Lluveras; Este, el Río de Yauco; y al Oeste, Antongiorgi Hermanos, Domingo Olivieri y G. Bernat & Co.
*403“Por CUANTO: En los solares segregados la peticionaria tiene en-clavadas las siguientes fincas urbanas:
“EN el SOLAR número uno: Casa de manipostería de un solo piso, destinada a vivienda, techada de zinc. Mide 7 metros de frente por 8 metros de fondo.
‘ ‘ En el solar número dos : Casa de dos plantas, de madera, te-chada de zinc, destinada a vivienda. Mide 10 metros de frente por 8 metros de fondo.
“Por Cuanto: Dichas casas las adquirió la peticionaria por he-rencia de su padre Don Félix Cabrera y carecen de título inscrito.
“Por tanto: Resuélvese por la Asamblea Municipal de Yauco, P. R.:
“SECCIÓN Is1 — Por la presente se segregan los solares descritos en el primer por Cuanto de esta resolución, de la finca general antes descrita, y se solicita su inscripción como fincas separadas y dis-tintas, a nombre de este Municipio, en el Registro de la Propiedad de San Germán, con el valor cada uno de ellos de $27.86 y $49.87 respectivamente.
“Seooión 2» — Se concede a Doña Dolores Cabrera García el uso y aprovechamiento a perpetuidad de los solares descritos en esta ordenanza.
“SeCoión 3* — Esta concesión se hace bajo las condiciones si-guientes:” (Se fijan las condiciones.)
A la certificación de la resolución se acompañó otra ex-pedida por el Alcalde y Director de Obras Públicas del Mu-nicipio. Befiriéndose a la finca principal de la cual se segre-gan los solares, dice:
“Que aunque la superficie de dicho perímetro no está determi-nada, la misma consta de ciento cincuenta cuerdas más o menos, equivalentes a 58 hectáreas, 95 áreas y 58 centiáreas.
“Que de dicha porción de terreno se han hecho diferentes segre-gaciones de solares, cedidos a diferentes personas en uso y aprove-chamiento.
“Que a pesar de dichas segregaciones, queda margen suficiente de la finca principal para hacer nuevas segregaciones además de las ya hechas.”
Presentados dichos documentos en el Begistro de la Pro-piedad de San Germán, el Begistrador se negó a inscribirlos *404por los motivos que consignó en nna larga nota qne pnede resumirse así:
“ ... No constar la mensura y extensión superficial de la finca general de donde se han hecho las segregaciones de los solares; y haberse hecho anteriormente de dicha finca y hasta la fecha ciento noventa y cinco segregaciones, ...”
No conforme con la negativa la señora Cabrera interpuso contra ella el presente recurso gubernativo.
 Para bien del Municipio, de sus cesionarios y de la comunidad en general, debería practicarse una mensura y levantarse un plano de la finca principal con indicación de las segregaciones hechas. Entonces las porciones que se fueran cediendo tendrían su representación en el plano y no habría lugar a incertidumbre o confusión. Pero esto que la mayor claridad aconseja, no lo exige la ley.
En el recurso de González v. Registrador, 17 D.P.R. 239, 240, dijo esta corte por medio de su Juez Presidente Sr. Hernández:
“Toda inscripción que se haga en el registro debe expresar la naturaleza, situación y linderos de los inmuebles ... y su medida superficial . . . nombre y número, si constaren del título. Art. 99 núm. Io. de la ley.)
“La medida superficial se expresará en la forma que constare del título y con las denominaciones que en él se empleen; pero si del título no resultase dicha medida, se expresará en la inscripción esta circunstancia. (Art. 63, regla 4* del Reglamento.)
“Ante preceptos legales tan terminantes, es claroi que la falta de expresión de la medida superficial de una finca, cuando no consta del título, no da motivo para denegar la inscripción, y que ésta debe verificarse, haciendo constar dicha falta.
“Las resoluciones de la Dirección General de los Registros de España de 17 de mayo de 1880 y 3 de febrero de 1886 vienen en apoyo de la doctrina expuesta.
“En el caso presente sin gran dificultad puede apreciarse que la finca principal tiene bastante cabida, para que de ella pueda segregate la que ha sido objeto de la inscripción denegada.”
Y así sucede también en este caso en el qne el propio *405registrador admite en sn nota qne “los solares qne cede dicho Ayuntamiento ... a qne se refiere el documento presentado bajo los números 1 y 2 están situados en la calle Cuesta del Río” y qne “consta de la inscripción . . . qne esa calle está dentro de la porción de terreno sin cabida determinada;” en el qne el alcalde del municipio asegura qne aun queda margen suficiente para hacer -nuevas segregaciones, y en qne de una certificación expedida por el propio registrador consta que en la calle Cuesta del Río sólo aparece segregado e inscrito un solar cedido a Blas Peraza.

Bajo esas circionstancias la negativa a inscribir no está justificada y debe revocarse.